DAUPHINOT, Justice,
dissenting.
I respectfully dissent to the majority’s dismissing this appeal for want of jurisdiction.
It is unclear’ whether the court of criminal appeals interprets rule 25.2(b)(3) of the rules of appellate procedure1 as restricting article 42.12, section 5(b) of the code of criminal procedure.2 This court has held that article 42.12, section 5(b) is indeed so restricted.3
Article 42.12, section 5(b) provides that, although a defendant may not appeal from the trial court’s determination to adjudicate guilt, “[ajfter an adjudication of guilt, all proceedings, including assessment of punishment, pronouncement of sentence, granting of community supervision, and defendant’s appeal continue as if the adjudication of guilt had not been deferred.”4 The court of criminal appeals has held that we, as an appellate court, must sort out the various rulings made by the trial court in the course of the deferred adjudication proceeding to determine those that the legislature has provided a right to appeal.5 The Olowosuko court also noted that article 42.12, section 5(b) expressly allows an appeal of all proceedings after adjudication of guilt on the original charge.6
Because deferred adjudication community supervision is now considered a punishment,7 appeal of matters raised in pretrial motions and challenges to jurisdiction must be brought within thirty days of the trial court’s deferring adjudication in order to be timely.8 To interpret rule 25.2(b)(3) as applying to contested punishment proceedings after adjudication of guilt would create a conflict, not only with article 42.12, section 5(b), but also with case law requiring appeal immediately after the trial court defers adjudication.9 We must interpret a statute according, to the plain meaning of its language, unless the language is ambiguous or the plain meaning leads to an absurd result.10 This court’s holding that only matters raised by pretrial motion and jurisdictional challenges may be raised after adjudication of guilt, if there is no permission to appeal, contradicts the plain language of article 42.12, section 5(b) and creates an absurd result.
It is clear that the court of criminal appeals has held that the plea bargain is complete upon the trial court’s granting of deferred adjudication community supervi*703sion.11 The subsequent hearing on the State’s motion to proceed to adjudication of guilt, the punishment hearing after adjudication of guilt, and the resultant sentence are not part of the original plea bargain. It therefore would appear that unless there is a second plea bargain, under which a defendant pleads true to violating the terms and conditions of the community supervision in exchange for an agreed-upon sentence, a defendant may appeal all proceedings occurring after the adjudication of guilt without meeting the special notice-of-appeal requirements of rule 25.2(b)(3).
Indeed, the court of criminal appeals has addressed the merits of complaints of errors in the punishment hearing after the adjudication of guilt without indicating that the appellant complied with rule 25.2(b)(8).12 Additionally, the court of criminal appeals recently has expressed disapproval of situations in which an appellate court dismissed an appeal from a revocation of deferred adjudication community supervision because the appellant had filed only a general notice of appeal. In Sankey v. State, the court held that when an appellant complains on appeal that his appellate record is lost, he is not required to comply with the notice-of-appeal requirements of former rule of appellate procedure 40(b)(1), the predecessor of rule 25.2(b)(3), before the court of appeals will address the claim.13
In Rodriquez v. State, the appellant pled nolo contendere, was placed on deferred adjudication community supervision, and was subsequently adjudicated guilty.14 The appellant appealed from the adjudication proceeding, claiming that the State failed to use due diligence in apprehending him.15 The court of appeals dismissed the appeal for lack of jurisdiction because of the appellant’s general notice of appeal.16 The court of criminal appeals disagreed with the reasoning of the court of appeals but agreed with its ultimate holding that it lacked jurisdiction because of the holding in Connolly v. State.17
In Connolly, the court of criminal appeals held that article 42.12, section 5(b) does not permit an appellant to challenge on appeal the sufficiency of the evidence to support the trial court’s finding of due diligence in the adjudication of guilt process.18 The Rodriquez court did not dismiss the appeal pursuant to former rule 40(b)(1), the predecessor of rule 25.2(b)(3). Rather, it sorted out the various rulings the trial court had made in the course of the deferred adjudication proceeding and subsequently determined that the legislature had not provided a right to appeal the finding of due diligence in the adjudication of guilt process. The court of criminal appeals affirmed the dismissal for want of jurisdiction because article 42.12, section 5(b) does not provide for such an appeal, not because the appellant’s general notice of appeal did not vest the court of appeals with jurisdiction.
Additionally, it is important to note that rule 25.2(b)(3) applies to a “plea of guilty or nolo contendere.”19 In a proceeding to revoke community supervision, however, the defendant pleads “true” or “not true.” The Dallas Court of Appeals has held that the restrictions of former rule 40(b)(1), the predecessor of rule 25.2(b)(3), therefore cannot apply to a community supervision *704revocation, regardless of the existence of a second plea bargain agreement at the revocation stage.20 Although Rojas involved a revocation of straight community supervision, the same reasoning seems to be applicable to a revocation of deferred adjudication community supervision.
I believe this court should not automatically dismiss this appeal for want of jurisdiction, but rather we should, as the court of criminal appeals does, sort out the various rulings made by the trial court in the course of a deferred adjudication proceeding to determine those that the legislature has provided a right to appeal under article 42.12, section 5(b). For these reasons, I respectfully dissent to the majority’s dismissing this appeal for want of jurisdiction.

. Tex. R.App. P. 25.2(b)(3) (providing that if appeal is from judgment rendered on plea of guilty or nolo contendere and punishment assessed did not exceed punishment recommended by prosecutor and agreed to by defendant, notice of appeal must specify that appeal is for jurisdictional defect, that substance of appeal was raised by written motion and ruled on before trial, or that the trial court granted permission to appeal).


. TexCode Crim. Proc. Ann. art. 42.12, § 5(b) (Vernon Supp.2000).


. See, e.g., Hulshouser v. State, 967 S.W.2d 866, 868 (Tex.App. — Fort Worth 1998, pet. ref'd, untimely filed) (holding that defendant who receives deferred adjudication as result of plea bargain is required to comply with rule 25.2(b)(3) to complain on appeal about punishment hearing).


. Tex.Code Crim. Proc. Ann. art. 42.12, § 5(b).


. See Olowosuko v. State, 826 S.W.2d 940, 941 (Tex.Crim.App.1992).


. Id. at 942.


. See Ditto v. State, 988 S.W.2d 236, 238 (Tex.Crim.App.1999).


. See Tex.R.App. P. 26.2(a)(1) (providing that notice of appeal must be filed within 30 days after the day sentence is imposed or suspended or after the day the trial court enters an appealable order).


. See, e.g., Kirby v. State, 883 S.W.2d 669, 671-72 (Tex.Crim.App.1994); Dillehey v. State, 815 S.W.2d 623, 625-26 (Tex.Crim.App.1991) (noting that legislature clearly spelled out that it intended for defendants placed on deferred adjudication probation to be allowed to immediately appeal rulings on pretrial motions).


. See Sanchez v. State, 995 S.W.2d 677, 683 (Tex.Crim.App.), cert. denied, - U.S. -, 120 S.Ct. 531, 145 L.Ed.2d 411 (1999).


. See Ditto, 988 S.W.2d at 238.


. See, e.g., Pearson v. State, 994 S.W.2d 176 (Tex.Crim.App.1999); Ditto, 988 S.W.2d at 236.


. Sankey v. State, 3 S.W.3d 43 (Tex.Crim.App.1999).


. Rodriquez v. State, 992 S.W.2d 483, 484 (Tex.Crim.App.1999).


. Id.


. Id.


. Id.; Connolly v. State, 983 S.W.2d 738 (Tex.Crim.App.1999).


. Connolly, 983 S.W.2d at 741.


. Tex.R.App. P. 25.2(b)(3).


. See Rojas v. State, 943 S.W.2d 507, 509 (Tex.App. — Dallas 1997, no pet.).